 1 MICHAEL D. SEPLOW, SBN 150183                  ROSEMARIE T. RING (State Bar No. 220769)
   mseplow@sshhlaw.com                            rose.ring@mto.com
 2 AIDAN C. McGLAZE, SBN 277270                   JONATHAN H. BLAVIN (State Bar No.
   amcglaze@sshhlaw.com                           230269)
 3 SCHONBRUN SEPLOW HARRIS &                      jonathan.blavin@mto.com
   HOFFMAN LLP                                    MARIANNA MAO (State Bar No. 318070)
 4 11543 W. Olympic Blvd.                         Marianna.Mao@mto.com
   Los Angeles, CA 90064                          MUNGER, TOLLES & OLSON LLP
 5 Telephone:     (310) 396-0731                  560 Mission Street
   Facsimile:     (310) 399-7040                  Twenty-Seventh Floor
 6                                                San Francisco, California 94105-2907
   GERARD V. MANTESE (MI Bar # P34424)            Telephone:     (415) 512-4000
 7 gmantese@manteselaw.com                        Facsimile:     (415) 512-4077
   DAVID HONIGMAN (MI Bar # P33146)
 8 dhonigman@manteselaw.com                       JORDAN D. SEGALL (State Bar No. 281102)
   KATHRYN EISENSTEIN (MI Bar #P66371)            jordan.segall@mto.com
 9 keisenstein@manteselaw.com                     MUNGER, TOLLES & OLSON LLP
   MANTESE HONIGMAN, P.C.                         350 S. Grand Avenue, 50th Floor
10 1361 E. Big Beaver Road Troy, MI 48083         Los Angeles, California 90071
   Telephone:     (248) 457-9200                  Telephone:    (213) 683-9208
11 Facsimile:     (248)-457-9201                  Facsimile:    (213) 687-3702

12 PATRICIA A. STAMLER (MI Bar #35905)            Attorneys for Defendant, Facebook, Inc
   pstamler@hertzschram.com
13 MATTHEW TURCHYN (MI Bar #76482)
   mturchyn@hertzschram.com
14 HERTZ SCHRAM PC
   1760 South Telegraph Road, Suite 300
15 Bloomfield Hills, MI 48302
   Tel: 248-335-5000
16 Fax: 248-335-3346

17 Attorneys for Plaintiffs

18                             UNITED STATES DISTRICT COURT

19            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

20

21 ROSEMARIE VARGAS, KISHA SKIPPER,               Case No. 3:19-cv-05081-WHO
   JAZMINE SPENCER, DEILLO RICHARDS,
22 on behalf of themselves individually, and on   JOINT ADMINISTRATIVE MOTION
   behalf of all others similarly situated,       AND [PROPOSED] ORDER RELATING
23                                                TO PLAINTIFFS’ SECOND AMENDED
                   Plaintiffs,                    COMPLAINT SETTING BRIEFING
24                                                SCHEDULE AND REQUESTING
           vs.                                    EXTENSION OF PAGE LIMITS
25
   FACEBOOK, INC.,                                Judge: Hon. William H. Orrick
26                                                Courtroom:     2, 17th Floor
                   Defendant.                     Action Filed:: August 16, 2019
27

28

                                                                 Case No. 3:19-cv-05081-WHO
       JOINT ADMINISTRATIVE MOTION AND [PROPOSED] ORDER RE SECOND AMENDED COMPLAINT
 1          Pursuant to Civil L.R. 7-11, Plaintiffs Rosemarie Vargas, Kisha Skipper, Jazmine Spencer,

 2 Deillo Richards, and Defendant Facebook, Inc. (“Facebook”) (collectively, the “Parties”), by and

 3 through their respective counsel of record, respectfully file this joint administrative motion

 4 relating to Plaintiffs’ Second Amended Complaint, which will be filed by stipulation of the parties

 5 concurrently with this motion, requesting an order setting a briefing schedule and extending page

 6 limits for Facebook’s anticipated motion to dismiss the Second Amended Complaint as follows:

 7          WHEREAS, Plaintiffs filed a First Amended Complaint on July 13, 2020 (ECF No. 48);

 8          WHEREAS, Facebook’s response to the First Amended Complaint is due on August 12,

 9 2020 (ECF No. 59);

10          WHEREAS, the Parties have stipulated to Plaintiffs filing a Second Amended Complaint

11 (“SAC”) adding new plaintiffs and causes of action;

12          WHEREAS, the Parties have met and conferred and agree that, in light of the new causes

13 of actions and subject to Court approval, the following schedule and modest extension of page

14 limits should apply to Facebook’s anticipated motion to dismiss the SAC:

15          Motion to dismiss due: September 4, 2020 (30 pages)

16          Opposition due: October 2, 2020 (30 pages)

17          Reply due: October 23, 2020 (17 pages)

18          Hearing/Initial CMC: November 11, 2020

19          ACCORDINGLY, the Parties jointly move for an order setting the following briefing

20 schedule and page limits for Facebook’s anticipated motion to dismiss the SAC:

21          Motion to dismiss due: September 4, 2020 (30 pages)

22          Opposition due: October 2, 2020 (30 pages)

23          Reply due: October 23, 2020 (17 pages)

24          Hearing/Initial CMC: November 11, 2020

25

26

27

28

                                                     -2-                      Case No. 3:19-cv-05081-WHO
 1 DATED: August 10, 2020                 MANTESE HONIGMAN, P.C.

 2

 3
                                          By:          /s/ Gerard Mantese
 4                                             GERARD MANTESE
                                          Attorneys for Plaintiffs
 5
     DATED: August 10, 2020               MUNGER, TOLLES & OLSON LLP
 6

 7

 8                                        By:          /s/ Rosemarie T. Ring
                                               ROSEMARIE T. RING
 9                                        Attorneys for Defendant, Facebook, Inc
10

11 PURSUANT TO THE PARTIES’ JOINT ADMINISTRATIVE MOTION, IT IS SO
   ORDERED.
12

13 DATED:
                                                  WILLIAM H. ORRICK
14                                               United States District Judge
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             -3-                 Case No. 3:19-cv-05081-WHO
       JOINT ADMINISTRATIVE MOTION AND [PROPOSED] ORDER RE SECOND AMENDED COMPLAINT
 1                      ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2
            I, Rosemarie T. Ring, am the ECF user whose ID and Password are being used to file this
 3
     document. I hereby attest that concurrence in the filing of this document has been obtained from
 4
     the signatories.
 5

 6
                                                 /s/ Rosemarie T. Ring______
 7                                               ROSEMARIE T. RING

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             -4-                 Case No. 3:19-cv-05081-WHO
       JOINT ADMINISTRATIVE MOTION AND [PROPOSED] ORDER RE SECOND AMENDED COMPLAINT
